DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 12-15, 17, 18 and 20-28 are pending and under consideration.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. 
	The claims recite “nature-based products” as a limiting element or step without having markedly different characteristics than the nature-based product itself.   In the instant case, the “nature-based products ” include a polypeptide molecule having an amino acid sequence that is at least 90% identical to the amino acid sequence of SEQ ID NO: 2. The term “stabilizer” has not been defined and has been interpreted as stabilizers found in nature.
 A claim that focuses on use of a natural product must also include additional elements or steps to show that the inventor has practically applied, and added something significant to, the natural product itself. See Mayo, 101 USPQ2d at 1966. Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature, natural phenomenon, and abstract ideas). 
The recent Interim Eligibility Guidance addresses the subject matter eligibility analysis for all claims (i.e., machine, composition of matter, manufacture and process claims). The analysis is to be used for evaluating whether a claim is drawn to patent-eligible subject matter. 
Step 1 determines whether the claim is directed to a process, machine, manufacture, or composition of matter. If the claim is directed to a statutory category, proceed to Step 2.
Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test) for claims directed to laws of nature, natural phenomena, and abstract ideas (the judicially recognized exceptions). 
In Step 2A, determine whether the claim is directed to a law of nature, a natural phenomenon, or an abstract idea (judicial exceptions). “Directed to” means the exception is recited in the claim, i.e., the claim sets forth or describes the exception. If yes, Step 2B determines whether the claim as a whole amounts to significantly more than the exception.  

The present claims are directed to a composition of matter so Step 1 is satisfied.
The present claims are directed to a judicial exception?  The claims recite a “nature-based product” as a limiting element, a polypeptide molecule having an amino acid sequence that is at least 90% identical to the amino acid sequence of SEQ ID NO: 2.  The next step, STEP 2B, is to determine whether the claim as a whole recite something significantly different than the judicial exception(s).  
The claim is recited such that the nature-based product is not different in substance than the periostin found in nature.  There are no markedly different characteristics between the claimed periostin and the periostin found in nature. Thus, the
claimed periostin does not have markedly different characteristics from what occurs in nature, and is a “product of nature” exception. Accordingly, the claim is directed to an exception (Step 2A: YES). Because the claim does not include any additional features that could add significantly more to the exception (Step 2B: NO), the claim does not qualify as eligible subject matter.  
In sum, when the relevant factors are analyzed, they weigh against the present claims amounting to significantly more than the judicial exceptions themselves. Accordingly, the claims do not qualify as eligible subject matter.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 12-15, 17, 18 and 20-28 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to a method for treating a tumor in a subject in need thereof, comprising administering to the subject a therapeutically effective amount a nucleic acid fragment or a polypeptide, wherein  the nucleic acid fragment has a nucleotide sequence that is at least 90% identical to the nucleotide sequence of SEQ ID NO: 1; or wherein the polypeptide has an amino acid sequence that is at least 90% identical to the amino acid sequence of SEQ ID NO: 2. 
The Specification discloses that the chemically synthesized 31 aa-uORF coded micropeptide suppressed the growth and formation of the tumors transplanted by glioma U251 as compared with the control polypeptide (Example 4). The Specification does not disclose which amino acids of the peptide consisting of the amino acids of SEQ ID NO. 2 are essential to function as an inhibitor of glioma tumor growth or whether the peptide consisting of the amino acids of SEQ ID NO. 2 was capable of treating other tumors besides glioma.  
The Specification does disclose that “Comparisons of the 3 laa-uORF coded micropeptide of human with sequences of other species revealed homologs in other species, including mouse, pig, cow, and rabbit (SEQ ID NOs: 6-9). The comparisons suggest that the first 15 amino acids of the 31 aa-uORF coded micropeptide and homologs correspond to a conserved region, with a consensus sequence of MWRDSLCXlAAGYX2X3G (SEQ ID NO: 10), wherein: Xl corresponds to A or T; X2 corresponds to A or P; and X3 corresponds to L, F, or P” (page 8, 6th paragraph). However, the Specification does not disclose which if any of these peptide homologs were capable of inhibiting glioma tumor growth. Thus, the Specification only discloses one peptide consisting of the amino acid sequence SEQ ID NO. 5 that was capable of treating a glioma tumor.  
The specification does not provide adequate written description of the claimed genus of modified peptides or nucleotides.  The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991).  In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention the genus of modified peptides or nucleotides that are capable of treating a tumor.
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).  
The specification does not provide adequate written description of the claimed invention.  The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991).  In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention of the claimed invention, the genus of modified peptides or nucleotides that are capable of treating a tumor. The Specification only discloses that one peptide consisting of the amino acid sequence SEQ ID NO. 5 that was capable of treating a glioma tumor. The Federal Circuit addressed the application of the written description requirement to DNA-related inventions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  The court stated that “[a] written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” Id. At 1567, 43 USPQ2d at 1405.  The court concluded that “naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” Id. 
The Federal Circuit clarified that a molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that the written description requirement can be met by “show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ....i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. “ Id. At 1324, 63 USPQ2d at 1613 (emphasis omitted, bracketed material in original).
Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”). 
	 
Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. 

The court in In re Alonso (Fed. Cir. 2008) citing In re Enzo, Enzo, 323 F.3d at 969 stated that  
[F]or purposes of satisfying the written description requirement, it is not enough merely to disclose a method of making and identifying compounds capable of being used to practice the claimed invention.  

Thus, the instant specification may provide an adequate written description of the genus of modified peptides or nucleotides, per Lilly by structurally describing a representative number of modified peptides or nucleotides that were capable of treating cancer or by describing structural features common to the members of the genus, which features constitute a substantial portion of the genus. 
The following quotation from section 2163 of the MPEP is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirement for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through
sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A “representative number of species” means that the species which are adequately
described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

It is noted that AbbVie v. Janssen Biotech and Centocor Biologics (Fed. Cir. 2014) confirms a strong Post-Ariad Written Description requirement - especially with regard to genus-species claim situations. In the decision, Judge Lourie focuses particularly on the alleged infringing antibodies and notes that: [While] AbbVie patents need not describe the allegedly infringing [compound] in exact terms . . . [t]he patents must at least describe some species representative of antibodies that are structurally similar to [the accused compound]. Because the patent document lacked any such structural description, the court confirmed that the corresponding claims were invalid under 112(a). In discussing the case, Judge Lourie was clear that one problem here is that the invention was described in terms of its function rather than its structure. Lourie writes:
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed or through disclosure of a functional characteristic of the claimed genus coupled with a known or disclosed non-functional characteristic (structure) that correlates to the function.
Alternatively, per Enzo, the specification can show that the claimed invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.
In this case, the specification does not describe the genus of modified peptides or nucleotides that are capable of treating cancer that satisfies either the Lilly or Enzo standards.  The Specification only discloses one peptide consisting of the amino acid sequence SEQ ID NO. 5 that was capable of treating a glioma tumor.  There are insufficient structural features common to all members of the genus of modified peptides or nucleotides that are capable of treating a tumor.  The genus of modified peptides or nucleotides are claimed by function, the capability of treating cancer.  However, the specification does not disclose sufficient information on the structural function relationship to identify the claimed genus of therapeutic agents that are capable of treating cancer.  The Specification only discloses that one peptide consisting of the amino acid sequence SEQ ID NO. 5 that was capable of treating a glioma tumor One of ordinary skill in the art would not be able to identify the broadly claimed genus of modified peptides or nucleic acids that are capable of treating cancer.
Thus, the specification does not provide an adequate written description of the genus of modified peptides or nucleotides that are capable of treating a tumor that is required to practice the claimed invention.  The instant disclosure does not adequately describe the scope of the claimed genus, which encompasses a substantial variety of subgenera.  Since the disclosure fails to provide sufficient relevant identifying characteristics, and because the genus is highly variant, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus as broadly claimed.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Krieg et al (US 2015/0159161, published 11 June 2015).
The claims are drawn to a method for treating a tumor in a subject in need thereof, comprising administering to the subject a therapeutically effective amount a nucleic acid fragment or a polypeptide, wherein  the nucleic acid fragment has a nucleotide sequence that is at least 90% identical to the nucleotide sequence of SEQ ID NO: 1. 
The limitation “wherein  the nucleic acid fragment has a nucleotide sequence that is at least 90% identical to the nucleotide sequence of SEQ ID NO: 1” The term “has”  equates to the transitional term “comprising”, which is synonymous with “including,” “containing,” or“ characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”).< Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003).  MPEP 2111.02.  Thus, the claimed nucleic fragment encompasses nucleic acid molecules that are longer in length than the amino acid of SEQ ID NO: 1. 
Krieg discloses a nucleic acid molecule that comprises the amino acid of SEQ ID NO: 1 (see sequence comparison below) and methods of treating cancer with the nucleic acid molecules (paragraphs 5-7, 30, 46).
Krieg does not specifically disclose that the tumor is a tumor in which PTEN expression regulates the PBK/Akt pathway. However, treating cancer with the nucleic acid wouold necessarily treat some tumors are those in which PTEN expression regulates the PBK/Akt pathway. The claims do not select for only patients in which tumors are those in which PTEN expression regulates the PBK/Akt pathway.


Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deloukas et al (Nature 429:375-381, 2004).
	Deloukas discloses a polypeptide sequence consisting of the amino acid sequence of SEQ ID NO.2 (see sequence comparison below).


US-14-401-227-135/c
; Sequence 135, Application US/14401227
; GENERAL INFORMATION
;  APPLICANT: RaNA Therapeutics, Inc.
;  APPLICANT:The General Hospital Corporation d/b/a Massachusetts General Hospital
;  TITLE OF INVENTION: COMPOSITIONS AND METHODS FOR MODULATING PTEN EXPRESSION
;  FILE REFERENCE: R0693.70009WO00
;  CURRENT APPLICATION NUMBER: US/14/401,227
;  CURRENT FILING DATE: 2014-11-14


US-14-401-227-135

  Query Match             100.0%;  Score 96;  DB 207;  Length 4050;
  Best Local Similarity   100.0%;  
  Matches   96;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGTGGCGGGACTCTTTATGCGCTGCGGCAGGATACGCGCTCGGCGCTGGGACGCGACTG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2641 ATGTGGCGGGACTCTTTATGCGCTGCGGCAGGATACGCGCTCGGCGCTGGGACGCGACTG 2582

Qy         61 CGCTCAGTTCTCTCCTCTCGGAAGCTGCAGCCATGA 96
              ||||||||||||||||||||||||||||||||||||
Db       2581 CGCTCAGTTCTCTCCTCTCGGAAGCTGCAGCCATGA 2546


D   MP31_HUMAN              Reviewed;          31 AA.
RN   [1] {ECO:0000305}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RX   PubMed=15164054; DOI=10.1038/nature02462;
RA   Deloukas P., Earthrowl M.E., Grafham D.V., Rubenfield M., French L.,
RA   Steward C.A., Sims S.K., Jones M.C., Searle S., Scott C., Howe K.,
RA   Hunt S.E., Andrews T.D., Gilbert J.G.R., Swarbreck D., Ashurst J.L.,
RA   Taylor A., Battles J., Bird C.P., Ainscough R., Almeida J.P.,
RA   Ashwell R.I.S., Ambrose K.D., Babbage A.K., Bagguley C.L., Bailey J.,
RA   Banerjee R., Bates K., Beasley H., Bray-Allen S., Brown A.J., Brown J.Y.,
RA   Burford D.C., Burrill W., Burton J., Cahill P., Camire D., Carter N.P.,
RA   Chapman J.C., Clark S.Y., Clarke G., Clee C.M., Clegg S., Corby N.,
RA   Coulson A., Dhami P., Dutta I., Dunn M., Faulkner L., Frankish A.,
RA   Frankland J.A., Garner P., Garnett J., Gribble S., Griffiths C.,
RA   Grocock R., Gustafson E., Hammond S., Harley J.L., Hart E., Heath P.D.,
RA   Ho T.P., Hopkins B., Horne J., Howden P.J., Huckle E., Hynds C.,
RA   Johnson C., Johnson D., Kana A., Kay M., Kimberley A.M., Kershaw J.K.,
RA   Kokkinaki M., Laird G.K., Lawlor S., Lee H.M., Leongamornlert D.A.,
RA   Laird G., Lloyd C., Lloyd D.M., Loveland J., Lovell J., McLaren S.,
RA   McLay K.E., McMurray A., Mashreghi-Mohammadi M., Matthews L., Milne S.,
RA   Nickerson T., Nguyen M., Overton-Larty E., Palmer S.A., Pearce A.V.,
RA   Peck A.I., Pelan S., Phillimore B., Porter K., Rice C.M., Rogosin A.,
RA   Ross M.T., Sarafidou T., Sehra H.K., Shownkeen R., Skuce C.D., Smith M.,
RA   Standring L., Sycamore N., Tester J., Thorpe A., Torcasso W., Tracey A.,
RA   Tromans A., Tsolas J., Wall M., Walsh J., Wang H., Weinstock K., West A.P.,
RA   Willey D.L., Whitehead S.L., Wilming L., Wray P.W., Young L., Chen Y.,
RA   Lovering R.C., Moschonas N.K., Siebert R., Fechtel K., Bentley D.,
RA   Durbin R.M., Hubbard T., Doucette-Stamm L., Beck S., Smith D.R., Rogers J.;
RT   "The DNA sequence and comparative analysis of human chromosome 10.";
RL   Nature 429:375-381(2004).

Query Match             100.0%;  Score 158;  DB 1;  Length 31;
  Best Local Similarity   100.0%;  
  Matches   31;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MWRDSLCAAAGYALGAGTRLRSVLSSRKLQP 31
              |||||||||||||||||||||||||||||||
Db          1 MWRDSLCAAAGYALGAGTRLRSVLSSRKLQP 31


Summary
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
	
	/MARK HALVORSON/           Primary Examiner, Art Unit 1642